DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 01/18/2022.
Status of the claims 
Claims 45, 47, 55, 58, 63 and 64. Claims 47 and 58. Claims 46 and 57 have been cancelled. Claims 45, 47-56 and 58-64 are pending in the Application.
Examiner’s Remarks
In the previous action, the Examiner indicated that Claims 46- 48, 50, 52, 53, 56-58 and 61 would be allowable if rewritten in independent form to include the features of the base claim and any intervening claims. Applicant appreciates the Examiner's thorough review of the claims.
Currently pending claims have been carefully examined. Amendment to independent claims 45, 55, 63 and 64 incorporates respective allowable subject matter of claims 46 and 57. And are found satisfactory.
Thus, current amendment places the claims in allowable form in that independent claims 45 and 63 have been amended to include the subject matter of allowable dependent claim 46.
Independent claims 55 and 64 have been amended to incorporate the subject matter of allowable dependent claim 57. 
Consequently, the claims have been carefully reviewed. A search has been performed and prior cited art has been carefully reviewed. There is no other issue.
s 45, 47-56 and 58-64 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: a search has been
performed and no prior art has been found that, alone or in combination, discloses QoS requirements where latency control command and/or reliability control command is indicative of maintaining or a change of the latency and/or the reliability. To that end, independent claim 45 is construe to: transmit a batch of redundant PDUs to the receiver, wherein a number of the redundant PDUs per batch depends on the control command for the reliability and a temporal spread of the redundant PDUs per batch depends on the control command for the latency; and at least one of the temporal spread of the redundant PDUs per batch and the number of the redundant PDUs per batch further depending on a channel state of a channel used for the radio communication from the transmitter to the receiver.
Therefore claim 45 is allowed. Thus, dependent claims 47-54 are allowed. Independent claims 55, 63 and 64 recite similar limitations thus, are allowed. Thus claims 56, 58-62 dependent of independent claim 55 are allowed. 
Prior art.
No prior art is found that alone or in combination, discloses the claimed limitation : transmit a batch of redundant PDUs to the receiver, wherein a number of the redundant PDUs per batch depends on the control command for the reliability and a temporal spread of the redundant PDUs per batch depends on the control command for the latency; and at least one of the temporal spread of the redundant PDUs per batch and the number of the redundant PDUs per batch further depending on a channel state of a channel used for the radio communication from the transmitter to the receiver.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        3/9/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414